Case 1:17-cr-00101-LEK Document 1099 Filed 10/20/20 Page 1 of 2          PageID #: 12986




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII



 UNITED STATES OF AMERICA,                ) 1:17-cr-00101-LEK-1
                                          )
                        Plaintiff,
                                          )
                                          )
                                          )
      vs.
                                          )
                                          )
                                          )
 ANTHONY T. WILLIAMS,                     )
                        Defendant.        )



   ORDER DENYING DEFENDANT’S MOTION TO RECONSIDER BAIL
                      (ECF NO. 1089)

       Defendant Anthony Williams (“Defendant”) filed a Motion to Reconsider

 Bail (“Motion”), which seeks immediate release from pre-sentence detention based

 upon Defendant’s claim that the “court denied bail previously based upon the

 premise that there was still a detainer from the State of Florida,” and that the

 Defendant now has proof that “[t]he detainer from Florida is no longer active or

 valid and the undersigned should be given bail pending sentencing.” ECF No. 1089

 at ¶¶ 1, 8. The Motion includes as an exhibit a Bureau of Prisons inmate request

 form with a handwritten note indicating that the Defendant has “NO DETAINERS

 AT THIS TIME.” ECF No. 1089-1.

                                            1
Case 1:17-cr-00101-LEK Document 1099 Filed 10/20/20 Page 2 of 2          PageID #: 12987




         This Court has repeatedly ruled upon the Defendant’ demands for pre-

 sentence release. See, e.g., ECF Nos. 972, 1063. The “new” information

 Defendant provides – that his Florida detainer is no longer active – does not

 change the Court’s prior analysis or conclusion regarding detention. As previously

 stated by the Court, because Defendant appeared in the District of Hawaii on a writ

 of habeas corpus prosequendum from the State of Florida, the Court could not

 release Defendant, but could at best transfer Defendant to a Florida state facility.

 This is the case regardless of whether the State of Florida has lodged a detainer

 against Defendant at the Federal Detention Center. Likewise, the Court’s previous

 analysis of the Section 3142(g) factors remains applicable, and require Defendant’s

 detention. Accordingly, the Court DENIES Defendant’s Motion to Reconsider

 Bail.

         IT IS SO ORDERED.




                                            2
